DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 12/21/2020.
Claims 1 and 9 have been amended.
Claims 1-4 and 7-20 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 12/21/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-3, 7, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Georgoff et al. (USPGP 2015/0112774 A1) hereinafter GEORGOFF, in view of Colvin et al. (USPGP 2015/0050990 A1), hereinafter COLVIN, and further in view of Tietzen et al. (USPGP 2018/0276710 A1), hereinafter TIEZTZEN.

Claims 1, 11, and 16:
GEORGOFF as shown below discloses the following limitations:
a user attribute analyzer, executed by at least one hardware processor, to ascertain an attribute associated with a user; (see at least Figure 1 as well as associated and related text, paragraph 0044)
a user location analyzer, executed by the at least one hardware processor, to ascertain a location associated with the user; (see at least paragraph 0044)
a services generator, executed by the at least one hardware processor, to generate, based on the ascertained attribute and location, a plurality of offers for services on a map display or an augmented reality display,  (see at least Figure 14 as well as associated and related text, paragraph 0024)
an offer generator, executed by the at least one hardware processor, to generate, based on selection of an offer from the plurality of offers, a display of the selected offer that includes at least one of a QR code, a barcode, or a Near Field Communication code; (see at least paragraph 0064)
an offer analyzer, executed by the at least one hardware processor, to analyze, based on redeeming of the selected offer by utilization of the at least one of the QR code, the barcode, or the Near Field Communication code by a smart device, the attribute associated with user relative to attributes of other users, (see at least Figure 17 as well as associated and related text; paragraph 0054)
modify the generation, based on the analysis of the attribute associated with user relative to attributes of other users and the location, of the plurality of offers for the services on the map display or the augmented reality display. (see at least paragraphs 0067 and 0124)
GEORGOFF does not specifically disclose the following limitations, but COLVIN as shown does:
wherein the attribute associated with the user includes an activity level of the user from a plurality of activity levels related to at least one of selection or redemption of offers within a specified time duration, and wherein the plurality of activity levels includes greater than two activity levels; (see at least paragraphs 0132, 0133, 0186)
compare, for each activity level of the plurality of activity levels, an activity time duration associated with the user to activity time duration thresholds associated with respective ones of the plurality of activity levels; (see at least paragraphs 0132, 0133, 0186)
identify, based on the comparison of the activity time duration associated with the user to activity time duration thresholds associated with respective ones of the plurality of activity levels, (see at least paragraphs 0132, 0133, 0186)
determine, based on the activity level associated with the user, a particular offer for the user, and
generate, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, on the map display or the augmented reality display: (see at least paragraphs 0132, 0133, 0171, 0186)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF with the technique of COLVIN because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the casino and play games therein, the more money the casinos expect to earn. To encourage the players to stay and play games in a particular casino, at least some casinos offer the players "comps," such as free beverages, free meals, or free rooms depending on the amount of money the player is spending in the casino.” (COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of GEORGOFF/COLVIN discloses the limitations as shown in the rejections above. GEORGOFF/COLVIN do not specifically disclose the following limitations, but TIEZTZEN, as shown does:
… the activity level associated with the user that represents a highest activity level associated with the user that corresponds to a shortest activity time duration associated with the user. (see at least paragraphs 0086, 0396, 0540, 0669, 0670,  0712, 0907-0909.  
…an offer analyzer (see at least paragraphs 0089, 0115, 0894
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF/COLVIN with the technique of TIEZTZEN because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the casino and play games therein, the more money the casinos expect to earn. To encourage the players to stay and play games in a particular casino, at least some casinos offer the players "comps," such as free beverages, free meals, or free rooms depending on the amount of money the player is spending in the casino.” (COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 2:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  TIEZTZEN further discloses the attribute associated with the user further includes a gender of the user.  See at least paragraphs 0233, 0263, 0566. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF/COLVIN with the technique of TIEZTZEN because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the casino and play games therein, the more money the casinos expect to earn. To encourage the players to stay and play games in a particular casino, at least some casinos offer the players "comps," such as free beverages, free meals, or free rooms depending on the amount of money the player is spending in the casino.” (COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claim 3:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF
the attribute associated with the user further includes an offer status level of the user from a plurality of offer status levels related to at least one of selection or redemption of offers, and wherein the services generator is executed by the at least one hardware processor to generate, based on the ascertained attribute and location, the plurality of offers for services on the map display or the augmented reality display by:
determining, based on the offer status level of the user, a further particular offer for the user; and
generating, based on the ascertained attribute and location, the plurality of offers for services, including the further particular offer, on the map display or the augmented reality display.
See at least Figure 11 as well as associated and related text; paragraphs 0127-0130.

Claims 7 and 19:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses wherein the services generator is executed by the at least one hardware processor to generate, based on the ascertained attribute and location, the plurality of offers for services on the map display or the augmented reality display by ascertaining, relative to the location associated with the user, an offer coverage radius; and generating, based on the ascertained attribute and location, the plurality of offers for services within an area defined by the offer coverage radius on the map display or the augmented reality display. See at least paragraph 0131.







Claim 12:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses the attribute associated with the user includes an offer status level of the user from a plurality of offer status levels related to at least one of selection or redemption of offers; and wherein generating, based on the ascertained attribute and location, the plurality of offers for services within the area defined by the offer coverage radius on the map display or the augmented reality display further comprises determining, based on the offer status level of the user, a particular offer for the user; and generating, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, within the area defined by the offer coverage radius on the map display or the augmented reality display.  See at least Figure 11 as well as associated and related text; paragraphs 0127-0130.

Claim 14:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses the attribute associated with the user includes an activity level of the user from a plurality of activity levels related to at least one of selection or redemption of offers within a specified time duration, and wherein generating, based on the ascertained attribute and location, the plurality of offers for services within the area defined by the offer coverage radius on the map display or the augmented reality display further comprises determining, based on the activity level of the user, a particular offer for the user; and generating, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, within the area defined by the offer coverage radius on the map display or the augmented reality display.   See at least Figure 17 as well as associated and related text; paragraphs 0055, 0131, 0165-0166.






Claim 15:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses:
the attribute associated with the user includes an activity level of the user from a plurality of activity levels related to at least one of selection or redemption of offers within a specified time duration, and wherein generating, based on the ascertained attribute and location, the plurality of offers for services within the area defined by the offer coverage radius on the map display or the augmented reality display further comprises comparing, for each activity level of the plurality of activity levels, an activity time duration associated with the user to activity time duration thresholds associated with respective ones of the plurality of activity levels; 
identifying, based on the comparison of the activity time duration associated with the user to activity time duration thresholds associated with respective ones of the plurality of activity levels, the activity level associated with the user; determining, based on the activity level associated with the user, a particular offer for the user; and 
generating, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, within the area defined by the offer coverage radius on the map display or the augmented reality display.   
See at least Figure 17 as well as associated and related text; paragraphs 0055, 0131, 0165-0166., 










Claim 18:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses:
the attribute associated with the user includes an activity level of the user from a plurality of activity levels related to at least one of selection or redemption of offers within a specified time duration, and wherein the services generator is executed by the at least one hardware processor to generate, based on the ascertained attribute and location, the plurality of offers for services on the map display or the augmented reality display by: 
determining, based on the activity level of the user, a particular offer for the user; and 
generating, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, on the map display or the augmented reality display.
See at least Figure 17 as well as associated and related text; paragraphs 0055, 0131, 0165-0166., 
















Claims 4, 13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over GEORGOFF/COLVIN/TIEZTZEN, in view of Kim (USPGP 2014/0129314 A1), hereinafter KIM.

Claims 4, 13, and 17:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  KIM further discloses:
the attribute associated with the user includes a number of offer status level points associated with the user, and wherein the machine readable instructions to generate, based on the ascertained attribute and location, the plurality of offers for services on the map display or the augmented reality display, when executed by at least one hardware processor, further cause the at least one hardware processor to; (see at least paragraphs 0117 and 0183)
compare, for each offer status level of a plurality of offer status levels, the number of offer status level points associated with the user to offer status point thresholds associated with respective ones of the plurality of offer status levels; (see at least paragraph 0117)
identify, based on the comparison of the number of offer status level points associated with the user to offer status point thresholds associated with respective ones of the plurality of offer status levels related to at least one of selection or redemption of offers, an offer status level associated with the user; (see at least paragraph 0117)
determine, based on the offer status level associated with the user, a particular offer for the user; and
generate, based on the ascertained attribute and location, the plurality of offers for services, including the particular offer, on the map display or the augmented reality display. (see at least Figure 11 as well as associated and related text)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF/COLVIN with the technique of KIM because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the casino and play games therein, the more money the casinos expect to earn. To encourage the players to stay and play games in a particular casino, at least some casinos offer the players "comps," such as free beverages, free COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

















s 8 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over GEORGOFF/COLVIN/TIEZTZEN, in view of Shiffert et al. (USPGP 2016/0203522 A1), hereinafter SHIFFERT.

Claims 8 and 20:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses:
the offer analyzer is  executed by the at least one hardware processor to analyze, based on redeeming of the selected offer, the attribute associated with user relative to attributes of other users;  (see at least Figure 17 as well as associated and related text; paragraph 0056)
modify the generation, based on the analysis of the attribute associated with user relative to attributes of other users and the location, of the plurality of offers for the services on the map display or the augmented reality display; (see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
recording, into a database, a transaction related to the redeeming of the selected offer; (see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
modifying, based on the data recorded transaction related to the redeeming of the selected offer, the generation, based on the analysis of the attribute associated with user relative to attributes of other users and the location, of the plurality of offers for the services on the map display or the augmented reality display. (see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
SHIFFERT further discloses:
recording, into a blockchain, a transaction related to the redeeming of the selected offer; 
modifying, based on the blockchain recorded transaction related to the redeeming of the selected offer,  
See at least paragraph 0045.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF/COLVIN/TIEZTZEN with the technique of SHIFFERT because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the casino and play games therein, the more money the casinos expect to earn. To encourage the players to stay and play games in a particular casino, at least some casinos offer the players "comps," such as free beverages, free meals, or free rooms depending on the amount of money the player is spending in the casino.” (COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).














Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GEORGOFF/COLVIN/TIEZTZEN, in view of GUPTA et al. (USPGP 2016/0055536 A1), hereinafter GUPTA.

Claims 9 and 10:
The combination of GEORGOFF/COLVIN/TIEZTZEN discloses the limitations as shown in the rejections above.  GEORGOFF further discloses:
the offer analyzer is executed by the at least one hardware processor to analyze, based on redeeming of the selected offer, the attribute associated with user relative to attributes of other users;  (see at least Figure 17 as well as associated and related text; paragraphs 0054, 0056) 
modify the generation, based on the analysis of the attribute associated with user relative to attributes of other users and the location, of the plurality of offers for the services on the map display or the augmented reality display by:   (see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
determining, for the location, whether the attribute associated with the user does   match some of the attributes of the other users; (see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
based on a determination that the attribute associated with the user does   match some of the attributes of the other users, modifying the generation of the plurality of offers for the services on the map display or the augmented reality display by proportionally increasing, based on a number of the other users related to the attribute associated with the user, a number of offers for the services…(see at least Figure 1 as well as associated and related text; paragraphs 0040, 0067, 0124, 0127-0130)
GUPTA further discloses:
…a user does not match some of the attributes of the other users. (see at least paragraph 0067)
…a user does not match any of the attributes of the other users. (see at least paragraph 0067)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GEORGOFF/COLVIN/TIEZTZEN with the technique of GUPTA because, “Many casinos and other gaming establishments invest significant amounts of money to bring players into the casinos and encourage the players to spend money in the casinos, such as by playing games of chance in the casinos.  Generally speaking, the longer the players remain in the COLVIN: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).













Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DFFFEACC. LOYALTY AND FIDELITY DISCOUNTS AND REBATES. (04-Feb-2003). Retrieved online 03/04/2021.  https://www.oecd.org/daf/competition/abuse/2493106.pdf

WIGDER, DAVID et al. (WO 2010/085616 A2).  “Embodiments of the present invention generally relate to a system and method for administering an incentive-based program to encourage environmentally-conscious behavior.  In one embodiment, a method for administering an incentive-based program to encourage environmentally-conscious behavior comprises providing a network- accessible database, hosted by an administrator, having a plurality of sets of records, each set of records corresponding to a user, monitoring an environmentally-conscious behavioral activity of a first user, and recording a record of the behavioral activity in the database, using a computer-based mathematical calculation to translate the record of the behavioral activity to a value, and storing the value within a record of a set of records corresponding to the first user, and allowing the first user to access the database, using a computing device to communicate through a data portal to the database via a network, to redeem the value for a credit at a third party retailer.”






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)